Citation Nr: 1534282	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, anxiety disorder, and mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2012, the Board remanded the Veteran's claim to provide the Veteran with proper notice, to obtain proper authorization from the Veteran for the release of pertinent records, and to obtain such records.  Then, the Veteran was to be scheduled for a VA examination to obtain an opinion regarding the nature of any psychiatric disorders, to include PTSD.  Finally, the claim was to be readjudicated.

In December 2012, the Veteran was provided notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA).  The letter explained how VA obtains evidence related to the claim and the legal requirements for supporting the claim, to include evidence regarding PTSD stressors.  At that time, the Veteran was also provided authorization forms to complete.  He was instructed to return completed forms so VA could obtain treatment records.  The Veteran was also advised he could submit such evidence himself.  The Veteran was then scheduled for a VA examination in December 2012, and again in January 2013.  However, as discussed in more detail below, the Veteran failed to report to either examination.

Therefore, while a VA examination was not conducted, there was substantial compliance with the November 2012 Board remand directives because the Veteran received proper notice and was given the opportunity to return requisite authorization forms for obtaining treatment records.  The Veteran was also scheduled for an examination on two separate occasions, but he did not attend either examination.  Nonetheless, the claim was readjudicated in a June 2013 Supplemental Statement of the Case (SSOC).  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only viewed the Veteran's physical claims file, but also all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 
FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for a VA examination scheduled in connection with the claim for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, anxiety disorder, and mood disorder.

2.  The Veteran's acquired psychiatric disorder is not related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, anxiety disorder, and mood disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the claim was most recently remanded in November 2012 for additional development, to specifically include obtaining a VA examination and opinion.  However, the Veteran did not attend either examination scheduled on his behalf.  

Indeed, the Veteran was notified in a December 2012 letter that he had been scheduled for an examination.  However, the Veteran called the VA Medical Center and requested to cancel the examination because of "the denial."  The RO unsuccessfully attempted to contact the Veteran via telephone to clarify why the examination was cancelled.  As a result, the Veteran was scheduled for another examination in January 2013.  The letter was sent to the same address in Waterloo, Alabama, as the previous December 2012 letter, which apparently reached the Veteran successfully.  Indeed, the address in Waterloo, Alabama is the most recent address of record.  The January 2013 letter specifically instructed the Veteran that if he failed to report, without good cause, to an examination, then his claim would be decided on the evidence of record, or even denied.  The Veteran was provided examples of good cause, to include illness or hospitalization or death of a family member, as listed in 38 C.F.R. § 3.655.  

Unfortunately, the Veteran again did not report to the January 2013 VA examination and offered no explanation for his failure to report.  Indeed, the Veteran's representative responded to the June 2013 SSOC to the Board without providing any justification as to why the Veteran missed his rescheduled examination.  In short, neither the Veteran or his representative have offered any explanation, let alone good cause, for the failure to report to the rescheduled examination in conjunction with the original service connection claim, despite multiple notices to the Veteran that identified the possible negative consequences of failing to report to an examination without providing good cause for doing so.  Therefore, the Board will decide the claim based on the evidence of record.  See 38 C.F.R. § 3.655.  
The Veteran asserts that while stationed in Panama he was assigned as a duty driver for a shift change at a secured communication site.  He was provided a firearm and instructed not to let anything interfere with the shift change.  In performing his duties, he had to cross a tunnel where the Panamanian military personnel regularly harassed United States military personnel.  The Veteran has reported that he was stopped by the Panamanian police/military who wanted to commandeer his vehicle.  A standoff ensued in which the Veteran discharged his weapon.  The Panamanians eventually stood down, but the Veteran reported that he was fearful for his life.

The Veteran also reported that while serving as a radio message router, he would read classified intelligence briefs that documented graphic details of horrific events, including torture and hangings.  The Veteran asserts that as a result, he developed nightmares about being tortured by Panamanians.  

The Veteran's DD214 indicates his military occupational specialty was a communications center specialist, with the related civilian occupation described as radio message router.  Personnel records also show the Veteran served in Panama from April 1972 through October 1973.  

Service treatment records are absent for any complaints or treatment related to any psychiatric disorders.  However, since separating from service, the Veteran has been diagnosed with several different psychiatric disorders. 

For example, September 2004 records establishing care at the Shoals VA primary care clinic describe the Veteran as having a history of depression and anxiety, "intermittent since 1998," with no reference to military service.  Indeed, a 1998 psychiatric note reflects the Veteran was positively responding to medications.   
Moreover, VA mental health treatment notes from October and November of 2005 contain diagnoses of generalized anxiety disorder; pain disorder, due to medical condition and psychological factors; alcohol dependence, in remission; depressive disorder; mood disorder, due to medical condition; and an underlying history of dysthymia.  Current symptoms of depression and anxiety were discussed, but there was no reference to the etiology of the Veteran's symptoms.  

In May 2006, the Veteran was diagnosed with pain disorder and depressive disorder, NOS.  The VA psychiatrist indicated that while the Veteran discussed being horrified by information in briefing materials read in Panama, the Veteran did not allude to having "ongoing problems" with such symptoms.  

In his VA Form 9, dated February 2009, the Veteran reported "PTSD nightmares and flashbacks since 1972."  

The Veteran's representative submitted a brief in November 2012, noting the Veteran's lengthy mental health treatment and emphasizing the Veteran's report of fear of hostile military or terrorist activity as a basis for service connection for PTSD.  Again, the Veteran was scheduled for an examination to clarify any possible PTSD diagnosis and consider the Veteran's report of fear of military or terrorist activity under 38 C.F.R. § 3.304(f)(3).  However, the Veteran failed to report to the examination, and the evidence of record does not contain a confirmed diagnosis of PTSD in conformity with 38 C.F.R. § 3.304(f).  

Instead, the evidence shows that the Veteran has been diagnosed with several other physiatric disorders, including depressive disorder, anxiety disorder, mood disorder, and pain disorder.  Private treatment records do not contain psychiatric treatment, and the records from the Social Security Administration are mostly duplicates of VA and private treatment records separately submitted.  Non-duplicative records do not show psychiatric treatment or contain a medical opinion relating the Veteran's current psychiatric disorder to active duty service.

In short, the Veteran has a currently diagnosed psychiatric disorder, and has alleged a traumatic in-service event in Panama.  The Board further acknowledges that personnel records corroborate the Veteran's service in Panama and confirm that he served as a radio message router.  However, the evidence does not show that the Veteran's currently diagnosed psychiatric disorder was caused or aggravated by active duty service.  Not only is there no medical opinion to that effect, but VA treatment records are equally absent any finding of a link between the Veteran's current symptoms and active service.  To the contrary, VA records describe symptoms as beginning in 1998, and specifically state the Veteran denied certain ongoing symptoms related to his duties in Panama.  

The Board acknowledges the Veteran's report of nightmares and flashbacks since 1972, and he is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014).  Also, identifying a nexus to a psychiatric condition involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the most probative evidence of record does not reflect a nexus between an in-service occurrence and the Veteran's currently diagnosed psychiatric disorders.  Also, the Veteran has not been diagnosed with PTSD.  Again, the Veteran was scheduled for an examination to allow a medical professional to assess the etiology of any reported psychiatric symptoms and to clarify if the Veteran met the criteria for a diagnosis of PTSD, but the Veteran failed to report to the examination.  The evidence of record simply does not show that any of the Veteran's psychiatric disorders are related to active service.

As such, a preponderance of the evidence is against the claim for service connection, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The VCAA and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 

5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a September 2006 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, personnel records, private treatment records, VA treatment records, records from the Social Security Administration, and statements in support of the claim by the Veteran and his representative.  

The claim was remanded in November 2012 to obtain a VA examination and opinion.  However, the Veteran cancelled the first examination and failed to appear at the rescheduled examination.  He did not provide cause for doing so, and the claim has been decided based on the evidence of record.  See 38 C.F.R. § 3.655(b).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, anxiety disorder, and mood disorder, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


